DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "50" and "500" have both been used to designate the switch.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the third arm cam" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 further, in a narrative form recites for a substantially first smooth cam arc portion transmutes to a second appropriately toothed cam arc portion, rendering the claim indefinite, since said portions are not positively recited nor are they structurally recited to be related to any elements. 
Claim 1 recites the limitation "the bar toothed profile" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 describes some mode of operation without further limiting the locking pliers recited in the parent claim. Further standard 5 to 1 closure force ratio, is indefinite, since what is claimed to be standard may not be, or may be subject to change.
Claim 3 recites the limitation "the bowed bend" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 3, the period in line 5 is improper. 
Claim 3 recites the limitation "the retained pivotal strut" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the jaw pivot pin" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites for the third handle to have a resilient portion, which appears to be the same element already recited in claim 3, i.e., a bowed resilient portion. 
Claim 7 recites the limitation "the third handle cam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    609
    303
    media_image1.png
    Greyscale
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (2,112,873) in view of Seber et al. (6,748,829 “Seber”)
Wright meets all of the  limitations of claim 1 (as best understood), i.e., a locking parallel pliers comprising a first handle 7, a second handle 8 and a third handle 12, the the figure, wherein the third handle is pivotally attached to the second handle @13 with a first extension spring resilient portion e.g., springs 18 between the said first and the third handles biasing the third handle open from the second handle; and a first jaw element 1 contiguous with the first handle and a second jaw element 4 contiguous with the second arm, wherein the first and second arms are pivotally connected by a pivot pin 9 at their distal ends with a second extension spring resilient portion 10 attached between the first and second handles biasing the first and second arms open relative to one another when the handles are deactivated Figure, the second extension spring resilient portion and its pivotal leverage are of a lesser value than that of the first extension spring resilient portion 01:45 in order that closure of the first to second handle can be initiated whilst movement of the third towards the second handle is substantially resisted, wherein the hand grip squeezing of the operator is made upon the first and third handles initially against the resilience of the first extension spring resilient portion until the jaw elements initially close on a workpiece whereby movement of the second handle is inhibited by the gripped workpiece causing the third arm to pivot around a pivot pin against ta third extension spring resilient portion acting between the first and third handles as gripping force is further applied, meeting the narrative/functional language of (as best understood0 wherein the third arm cam provide on the third handle rotates until a substantially first smooth cam arc portion transmutes to a second appropriately toothed cam arc portion defined by pawl 14 and its tooth which now engages a correspondingly toothed first handle bar 6 slidingly held within a channel within the second handle Figure, the third handle as it is further squeezed rotates except for the pawl to have a smooth portion and a toothed portion.

    PNG
    media_image2.png
    280
    275
    media_image2.png
    Greyscale
Seber teaches a self-adjusting pliers having a pawl defining a smooth portion and a toothed portion Fig. 1, partially shown here. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Wright by replacing the pawl arrangement with a pawl having a smooth surface followed by a toothed as taught by Seber to eliminate the stop 16 allowing the smooth surface to engage the bar in the initial movement of the handle before the teeth engage.
Regarding claim 2, PA (prior art, Right modified by Seber) meets the limitations, i.e., enhanced operation.
	
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Seber and Peirce (9,010,222).
Wright meets all of the limitations of claim 14, i.e., a locking parallel pliers comprising a first handle 7 having a first end connected with a first jaw 1 and a second end @9; a second handle 8 having a first end connected with a second jaw 2 and a second end pivotally connected by a first pivot pin 9 with said second end of the first the figure; a first biasing member 10 acting between said first and second handles; a third handle 12 pivotally connected by a second pivot pin 13 to said second handle 8 and arranged such that said second handle is disposed between said first and third handle Figure; a second biasing member 18 acting between said second and third handles; and an elongate member 6 projecting from said first handle through an opening provided in said second handle Figure and having a side provided with a series of teeth the figure, wherein said third handle comprises a nose portion 14 that engages said teeth, meeting the narrative/functional language of the arrangement being such that, in use, a user applied force squeezing the first and third handles together causes said first and second handles to close to bring said first and second jaws into engagement with a workpiece disposed between said first and second jaws and at least 6substantially no movement of said third handle towards said second handle and a resistance to movement of said first jaw towards said second jaw provided by said workpiece engage between said first and second jaws causes said third handle to pivot relative to said second handle, except for a third biasing member acting between said first and third handles, wherein said first, second and third biasing members configured such that said third biasing member provides a relatively greater bias than said first and second biasing members and for the nose to be provided with a relatively smooth portion and a toothed portion such that squeezing the handles moves said relatively smooth portion out of engagement with said series of teeth and engaging said toothed portion with said series of teeth.

    PNG
    media_image2.png
    280
    275
    media_image2.png
    Greyscale
Seber teaches a self-adjusting pliers having a pawl defining a smooth portion and a toothed portion Fig. 1, partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Wright by replacing the pawl arrangement with a pawl having a smooth surface followed by a toothed as taught by Seber to eliminate the stop 16 allowing the smooth surface to engage the bar in the initial movement of the handle before the teeth engage.

    PNG
    media_image3.png
    418
    525
    media_image3.png
    Greyscale
The combination meets the claim, except for a third biasing member acting between said first and third handles, wherein said first, second and third biasing members configured such that said third biasing member provides a relatively greater bias than said first and second biasing members and for the nose to be provided with a relatively smooth portion.
Pierce teaches a locking pliers having a locking mechanism including a strut 22 coupled between and biasing the handles apart from each other. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Wright and Seber with the locking mechanism as taught by Pierce to lock the handles at a selected desired opening.
In re Japikes, 86 USPQ 70 and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Flavigny three-handle pliers with bend lever section 8 and FR 2713124 three-handle plies with tooted arm and pawl are cited to show related inventions.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 9, 2022						Primary Examiner, Art Unit 3723